DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/05/2022 have been considered for examination.
 
With regard to the objections to Specification, Applicant’s arguments filed 01/05/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 01/05/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the claim objections other than what is set forth below have been withdrawn. In particular, regarding the claim objection to claim 1, Applicant argued:
Applicant submits that the entity implementing the method is recited in claim 
10, and the entity that performs the method does not have to be specified in claim 1
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that MPEP (see, section 2111.02) states regarding “Effect of Preamble”:
I.    PREAMBLE STATEMENTS LIMITING STRUCTURE
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an 

As can clearly be seen from the above-cited MPEP, the preamble in claim might be interpreted to limit and define structure or claims. Further, if preamble is empty in claim, it is unclear what is an intended use of the claim, so the claim should be interpreted based what is recited in the body. 
Reconsidering claim 1 at issue, the body of claim 1 recites, “A method for determining a duplex resource scheme ..., the method comprising: obtaining information ....; predicting an amount of radio resources ...; and determining the duplex resource scheme ...” Without having the preamble to define where the method is implemented, it becomes unclear which component performs the above-underlined actions. 
Although claim 10 recites, “a stationary network entity” where the method is implemented, claim 1 itself should be clear without such limitations of claim 10. 
In view of the above, it is required to amend the preamble of the claim to clarify on where the method is implemented so as to overcome the claim objection at issue.
Thus, the applicant’s argument is moot. 

With regard to the double patenting rejections, Applicant’s arguments filed 01/05/2022 in view of the amendments have been fully considered but are moot. Although Applicant requested that the double patenting rejection be in abeyance pending a final disposition of the claims, the double patenting rejections have not been withdrawn and will be maintained until a terminal disclaimer is filed or amendments are made so that the claims can be patentably distinct from the reference claim(s).

With regard to the claim interpretation under 112(f), since Applicant has been silent, the 112(f) claim interpretation has been maintained.

With regard to the 101 rejections, Applicant’s arguments filed 01/05/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 101 rejections have been withdrawn. 

With regard to the 112(b) rejections, Applicant’s arguments filed 01/05/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 01/05/2022 in view of the amendments have been fully considered but are not persuasive for at least reasons set forth below. 

On pages 9-10 of Remarks, Applicant argued: 
In claim 1, the amount of radio resources required for a communication of the plurality of vehicles at the intersection is predicted based on the obtained information related to the planned maneuvers of the plurality of vehicles and the duplex resource scheme is determined based on the predicted amount of radio resources required for the communication of the plurality of vehicles at the intersection. The combination of Takacs, Mueck, and Moghe fails to teach these features. ...
Takacs discloses identifying the network cells along the flight path of the UAV and reserving resources for the UAV in multiple network cells. Takacs fails to disclose or teach predicting the amount of radio resources required for a communication of the plurality of vehicles at the intersection based on the obtained information related to the planned maneuvers.
In response to Applicant’s argument, Examiner respectfully disagrees.
In response to applicant's arguments “Takacs fails to disclose or teach predicting the amount of radio resources required for a communication of the plurality of vehicles at the intersection based on the obtained information related to the planned maneuvers” against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Moghe discloses, an intersection as an area that can beneficially controlled by improving location/speed prediction [¶0047], as stated in the Office Action dated 10/18/2021 although Takacs does not explicitly teach (see, emphasis), Takacs does not explicitly teach (see, emphasis), the area is an intersection. 
Further, it is noted that Takacs clearly teaches, predicting an amount of radio resources required for a communication of the plurality of vehicles at an area based on the obtained information related to the plurality of planned maneuvers [FIG. 6; ¶0065 and 0072-0079, at steps 604 and 606, (3GPP LCS system 100B of the air traffic system 100) determines/predicts a set of network resources required for the UAV at the area based on the received information related to the flight path]. In particular, Takacs discloses in ¶0079 that the set of radio/network resource is a frequency allocation over a certain period of time (e.g., physical resource blocks (PRBs)). Thus, the determined set of network resources are considered as PRB pairs allocated for the UAV to be used for a communication in an area. The examiner notes that determining and allocating the network resources/PRBs requires determining an amount of the network resources required for the UAV to be used in the area beforehand. 
Thus, the applicant’s argument is moot. 

On pages 10-11 of Remarks, Applicant argued: 
In claim 1, the information related to planned maneuvers of a plurality of vehicles is obtained, and the amount of radio resources required for supporting the communication of the plurality of vehicles at the intersection is predicted based on the obtained information related to the planned maneuvers of the plurality of vehicles, and the duplex scheme is determined based on the amount of radio resources required for the communication of the plurality of vehicles at the intersection. Takacs fails to teach this scheme. 
Mueck merely discloses dynamically changing the duplexing scheme based on certain criteria such as the position or channel state of the mobile terminal. Mueck fails to disclose or teach predicting the amount of radio resources required for supporting the communication of the plurality of vehicles at the intersection and determining the duplex scheme based on the amount of radio resources required for the communication of the plurality of vehicles at the intersection. Moghe relates to predictive resource preparation and handoff for vehicle-to infrastructure (V2X) systems. Moghe discloses that a prediction agent process collects travel information of a vehicle and determines a profile of the vehicle indicative of one or more real time resource requirements of the vehicle. The prediction agent process also predicts a path of the vehicle based on the travel information and determines a next resource node along the predicted path having one or more real-time resources corresponding to the one or more real time resource requirements of the vehicle. After further predicting a time of arrival of the vehicle, the prediction agent process informs the next resource node of the profile of the vehicle and the predicted time of arrival, the informing causing the next resource node to operate the one or more real-time resources for the vehicle for the predicted time of arrival. FIG. 9 in Moghe illustrates an example of traffic priority control (predicting and provisioning of traffic priority as a resource). Moghe discloses that the techniques may be used for car-to-intersection signaling, where improving location/speed prediction can beneficially control intersections that are managed by the predictions. Moghe discloses predicting a path of the vehicle based on the travel information and informs the next resource nod to operate the real-time resources for the vehicle for the predicted time of arrival. However, Moghe fails to disclose or teach predicting the amount of radio resources required for supporting the communication of the plurality of vehicles at the intersection and determining the duplex scheme based on the amount of radio resources required for the communication of the plurality of vehicles at the intersection. 
The combination of Takacs, Mueck, and Moghe fails to teach predicting the amount of radio resources required for supporting the communication of the plurality of vehicles at the intersection and determining the duplex scheme based on the amount of radio resources required for the communication of the plurality of vehicles at the intersection. Therefore, claim 1 and its dependent claims are not obvious over Takacs, Mueck, and Moghe.
In response to Applicant’s argument, Examiner respectfully disagrees.
More particularly, regarding the applicant’s argument, “In claim 1, the information related to planned maneuvers of a plurality of vehicles is obtained, and the amount of radio resources required for supporting the communication of the plurality of vehicles at the intersection is predicted based on the obtained information related to the planned maneuvers of the plurality of vehicles, and the duplex scheme is determined based on the amount of radio resources required for the communication of the plurality of vehicles at the intersection. Takacs fails to teach this scheme”, it is noted that Takacs and Moghe in combination teaches, “the information related to planned maneuvers of a plurality of vehicles is obtained, and the amount of radio resources required for supporting the communication of the plurality of vehicles at the intersection is predicted based on the obtained information related to the planned maneuvers of the plurality of vehicles”, as discussed above. On the other hand, regarding the feature, “the duplex scheme
is determined based on the amount of radio resources”, Takacs clearly teaches, determining resource scheme based on the predicted amount of radio resources required for the communication of the plurality of vehicles at the area [FIG. 6; ¶0065 and
0082-0087, at steps 608 and 610, (the 3GPP LCS system 100B of the air traffic system
100) reserves the set of network resources based the determined set of network
resources for the UAV at the area by determining one of steps 608A to 608B (i.e.,
resource reserving scheme)] and Mueck teaches, determining a duplex resource scheme [FIG. 6; ¶0107 and 0112, (FDD/TDD allocation controller 120) selects to allocate a duplex resource scheme between FDD allocation or TDD allocation]. See page 18 of the Office Action dated 10/18/2021.
	Therefore, Takacs, Mueck and Moghe in combination, teaches the above-mentioned feature, “the information related to planned maneuvers of a plurality of vehicles is obtained, and the amount of radio resources required for supporting the communication of the plurality of vehicles at the intersection is predicted based on the obtained information related to the planned maneuvers of the plurality of vehicles, and the duplex scheme is determined based on the amount of radio resources required for the communication of the plurality of vehicles at the intersection”.
Thus, the applicant’s argument is moot. 

On page 11 of Remarks, Applicant argued:
Claim 1 and its dependent claims are not obvious over Takacs, Mueck, and Moghe. Claims 12-16 include similar limitations as claim 1. Therefore, claims 12-16 are not obvious over Takacs, Mueck, and Moghe for at least the reasons stated above.
In response to the above Applicant’s argument, the Examiner respectfully disagrees. 
Since claim 1 is unpatentable over the cited references as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are unpatentable for the reasons as set forth below
Since claims 12-16 recite similar features to claim 1 without further patentable features, claims 12-16 are unpatentable in view of the same reasons set forth above regarding claim 1.  
Thus, the applicant’s arguments is moot.

Claim Objections
Claims 1-12 are objected to because of the following informality:  
Claim 1 recites, “a method for determining a duplex scheme for a localized communication in a mobile communication system, the method comprising: obtaining ...; predicting ...; and determining. It is suggested to revise “a method” by inserting a preamble to clarify where the method is implemented. 
Claims 2-11 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7 and 9-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/810,967 (hereinafter, “Assad”) in view of Moghe et al (US Publication No. 2018/0063261). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of Assad is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.
Regarding claim 1, Assad discloses, 
a method for determining a duplex resource scheme for a localized communication in a mobile communication system [claim 1, lines 1-2], the method comprising: 
obtaining information related to a plurality of planned maneuvers [claim 5, lines 1-2] of a plurality of vehicles, wherein the plurality of planned maneuvers are related to an area [claim 1, lines 3-4];
predicting an amount of radio resources required for a communication of the plurality of vehicles at the area based on the obtained information [claim 1, lines 5-6] related to the plurality of planned maneuvers [claim 5, lines 1-2]; and 
determining the duplex resource scheme based on the predicted amount of radio resources required for the communication of the plurality of vehicles at the area [claim 1, lines 7-8].
Although Assad discloses, “obtaining information related to a plurality of planned maneuvers” as set forth above, Assad does not explicitly disclose (see, emphasis), the area is an intersection.
However, Moghe discloses, an intersection as an area that can beneficially controlled by improving location/speed prediction [¶0047].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Assad with the teachings of Moghe since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Assad disclose, wherein the duplex resource scheme comprises a dynamic time-division duplex resource scheme [claim 2].  

Regarding claim 3, Assad discloses, wherein the duplex resource scheme comprises at least one of a frequency-division duplex resource scheme, a code duplex resource scheme, and a spatial resource scheme [claim 3].  

Regarding claim 4, Assad discloses, wherein the duplex resources are allotted between at least two of uplink communication, downlink communication, and side-link communication within the duplex resource scheme [claim 4].  

Regarding claim 5, Assad discloses, wherein the method further comprises obtaining environmental perception data related to the plurality of vehicles, wherein the amount of radio resources required for a communication of the plurality of vehicles at the intersection is predicted based on the environmental perception data related to the plurality of vehicles [claim 1].  

Regarding claim 6, Assad discloses, wherein the environmental perception data comprises modeling information for an area surrounding the plurality of vehicles, wherein the modeling information relates to objects that have been identified by a vehicle executing the method or by the plurality of vehicles using one or more perception sensors of the vehicle or of the plurality of vehicles [claim 6].  

Regarding claim 7, Assad discloses, wherein the environmental perception data is obtained from the plurality of vehicles and from one or more road-side infrastructure entities [claim 10].  

Regarding claim 9, Assad discloses, “the information related to the plurality of planned maneuvers of the plurality of vehicles, wherein the duplex resource scheme is determined” as set forth above, Assad does not explicitly disclose (see, emphasis), determining intersection control information based on the information related to the plurality of planned maneuvers of the plurality of vehicles, wherein the intersection control information specifies at least one of an order and a timing of the plurality of planned maneuvers of the plurality of vehicles at the intersection, wherein the duplex resource scheme is determined based on the intersection control information.  
	However, Moghe discloses, determining intersection control information based on the information related to the plurality of maneuvers of the plurality of vehicles [FIG. 7; ¶0034-0035, 0047 and 0050, determining a traffic priority control at an intersection (i.e., intersection control information) based on travel information of vehicle position, current time, direction, speed of travel of vehicles], wherein the intersection control information specifies at least one of an order and a timing of the plurality of maneuvers of the plurality of vehicles at the intersection [¶0034-0035, 0047 and 0050, the traffic priority control at an intersection (i.e., intersection control information) instructs a priority of traffic (i.e., order) of vehicles at the intersection], wherein a resource scheme is determined based on the intersection control information [¶0034-0035, 0047 and 0050, a resource scheme whether one vehicle has a higher priority over another vehicle or vice versa is determined based on the traffic priority control].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Assad by including the feature, determining intersection control information based on the information related to the plurality of planned maneuvers of the plurality of vehicles, wherein the intersection control information specifies at least one of an order and a timing of the plurality of planned maneuvers of the plurality of vehicles at the intersection, wherein the duplex resource scheme is determined based on the intersection control information, as taught by Moghe, because it would provide the system with the enhanced capability of reducing congestion at intersections and allowing for passage of higher priority vehicles with minimal adverse impact [¶0047 of Moghe].  

Regarding claim 10, Assad discloses, wherein the method is executed by a stationary network entity of the mobile communication system [claim 7], or wherein the method is executed by a vehicle [claim 8].
  
Regarding claim 11, Assad discloses, wherein the method comprises providing the duplex resource scheme to the plurality of vehicles using a control channel of the mobile communication system [claim 11].  

Regarding claim 12, Assad discloses, 
a method implemented by a vehicle for a localized communication [claim 12, line 1], the method comprising: 
transmitting information related to a planned maneuver of the vehicle to a further vehicle or to a stationary network entity of a mobile communication system, wherein the planned maneuver is related to an area [claim 12, lines 3-4 and claim 5]; 
receiving a duplex resource scheme for a localized communication in the mobile communication system from the further vehicle or from the stationary network entity, wherein the duplex resource scheme is determined based on an amount of resources required for a communication of a plurality of vehicles at the area, wherein the amount of resources is predetected based on the transmitted information related to the planned maneuver of the vehicle [claim 12, lines 4-6]; and 
performing the localized communication based on the duplex resource scheme [claim 2, line 8].  
Although Assad discloses, “transmitting information related to a planned maneuver” as set forth above, Assad does not explicitly disclose (see, emphasis), the area is an intersection.
However, Moghe discloses, an intersection as an area that can beneficially controlled by improving location/speed prediction [¶0047].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Assad with the teachings of Moghe since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 13, Assad discloses, an apparatus for determining a duplex resource scheme for a localized communication in a mobile communication system [claim 15, lines 1-2], the apparatus comprising: 
at least one interface for communicating with a plurality of vehicles [claim 15, line 3]; and 
a control module configured to [claim 15, line 4]. 
Thus, claim 13 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 14, Assad discloses, an apparatus for a vehicle [claim 16, line 1], the apparatus comprising: 
at least one interface for communicating with a further vehicle or to a stationary network entity of a mobile communication system [claim 16, line 3]; and 
a control module configured to [claim 16, line 4].
Thus, claim 14 is rejected at least based on a similar rational applied to claim 12.

Regarding claim 15, Assad discloses, a non-transitory, machine-readable storage medium including a program code for performing a method for determining a duplex resource scheme for a localized communication in a mobile communication system, when the program code is executed on a computer, a processor, or a programmable hardware component [claim 13, lines 1-5]. 
Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, Assad discloses, a non-transitory, machine-readable storage medium including a program code for performing a method for a vehicle, when the program code is executed on a computer, a processor, or a programmable hardware component [claim 14, lines 1-5].
 Thus, claim 16 is rejected at least based on a similar rational applied to claim 12.

Claim 8 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/810,967 (hereinafter, “Assad”) in view of Moghe et al (US Publication No. 2018/0063261) and further in view of Dulberg et al (US Publication No. 2020/0242922). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of Assad is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 8, Assad discloses, “the information related to the plurality of planned maneuvers of the plurality of vehicles, wherein the duplex resource scheme is determined” as set forth above, Assad does not explicitly disclose (see, emphasis), determining information related to a signal phase and timing of a traffic light system at an area based on the information related to an maneuver of a vehicle, wherein resource is determined based on the information related to the signal phase and timing of the traffic light system.  
	However, Dulberg teaches, determining information related to a signal phase and timing of a traffic light system at an area based on the information related to an maneuver of a vehicle, [¶0267, (system 2700) adjusts/determines timing of traffic light at an intersection based on information related to velocity of at least first vehicle], wherein resource scheme is determined based on the information related to the signal phase and timing of the traffic light system [¶0267, manipulation on resource (change of red or change to green) is determined according to the timing of traffic signals].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Assad by including the feature, determining information related to a signal phase and timing of a traffic light system at an area based on the information related to an maneuver of a vehicle, wherein resource is determined based on the information related to the signal phase and timing of the traffic light system, as taught by Dulberg, because it would provide the system with the enhanced capability of improving traffic flow in intersection [¶0195 of Dulberg].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takacs et al (US Publication No. 2020/0154426) in view of Mueck et al (US Publication No. 2019/0045397) and further in view of Moghe et al (US Publication No. 2018/0063261).

Regarding claim 1, Takacs teaches, a method for determining a resource scheme for a localized communication in a mobile communication system [FIG. 6; ¶0065 and 0082-0087, a method for reserving a set of network resources (by determining one of steps 608A to 608B (i.e., resource reserving scheme) for supporting a wireless connection of unmanned aerial vehicle (UAV) 104], the method comprising: 
obtaining information related to a plurality of planned maneuvers of a plurality of vehicles [FIG. 6; ¶0065-0069, at step 602, (3GPP LCS system 100B of air traffic system 100) generates/obtains flight information describing a flight path (i.e., planned maneuvers; note that the flight path information includes a set of velocities, a set of altitudes, as set of headings/directions, etc.) of the UAV (i.e., vehicle); note that UAV can be more than one (in plural) (see, ¶0028)], wherein the plurality of planned maneuvers are related to an area [FIG. 6; ¶0065-0069, note that the flight information are related to an area]; 
predicting an amount of radio resources required for a communication of the plurality of vehicles at the area based on the obtained information related to the plurality of planned maneuvers [FIG. 6; ¶0065 and 0072-0079, at steps 604 and 606, (3GPP LCS system 100B of the air traffic system 100) determines/predicts a set of network resources for the UAV at the area based on the received information related to the flight path]; and 
determining resource scheme based on the predicted amount of radio resources required for the communication of the plurality of vehicles at the area [FIG. 6; ¶0065 and 0082-0087, at steps 608 and 610, (the 3GPP LCS system 100B of the air traffic system 100) reserves the set of network resources based the determined set of network resources for the UAV at the area by determining one of steps 608A to 608B (i.e., resource reserving scheme)].  
Although Takacs teaches, determining resource based on the predicted amount of radio resources required for the communication of the plurality of vehicles at the area, as set forth above, Takacs does not explicitly teach (see, emphasis), determining the duplex resource scheme and the area is an intersection. 
However, Mueck teaches, determining a duplex resource scheme [FIG. 6; ¶0107 and 0112, (FDD/TDD allocation controller 120) selects to allocate a duplex resource scheme between FDD allocation or TDD allocation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takacs by including the feature, determining the duplex resource scheme, as taught by Mueck, because it would provide the system with the enhanced capability of dynamically adjusting data load between multiple wireless TDD and FDD channels based on evolving cell conditions [¶0051 of Mueck].
Although Takacs in view of Mueck teaches, “the plurality of maneuvers are related to an area”, Takacs in view of Mueck does not explicitly teach (see, emphasis), the area is an intersection.
However, Moghe discloses, an intersection as an area that can beneficially controlled by improving location/speed prediction [¶0047]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Takacs in view of Mueck with the teachings of Moghe since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Takacs in view of Mueck and Moghe teaches the method according to claim 1, as set forth above. Mueck further teaches, the duplex resource scheme comprises a dynamic time-division duplex resource scheme [FIG. 6; ¶0107 and 0112, FDD/TDD allocation controller 120) selects to allocate a duplex resource scheme between FDD allocation or TDD allocation].  

Regarding claim 3, Takacs in view of Mueck and Moghe teaches the method according to claim 1, as set forth above. Mueck further teaches, the duplex resource scheme comprises at least one of a frequency-division duplex resource scheme [FIG. 6; ¶0107 and 0112, FDD/TDD allocation controller 120) selects to allocate a duplex resource scheme between FDD allocation or TDD allocation].  

Regarding claim 4, Takacs in view of Mueck and Moghe teaches the method according to claim 1, as set forth above. Mueck further teaches, wherein the duplex resources are allotted between at least two of uplink communication and downlink communication within the duplex resource scheme [FIG. 6; ¶0051, the FDD and TDD channels are utilized to exchange uplink and downlink data between base station and mobile terminals within the FDD or TDD resource scheme].  

Regarding claim 5, Takacs in view of Mueck and Moghe teaches the method according to claim 1, as set forth above. Takacs further teaches, obtaining environmental perception data related to the plurality of vehicles [FIG. 6; ¶0031 and 0071, receiving the flight information including a flight path which further includes a set of altitudes, a set of events (e.g., captured video at prescribed times or location, a set of restricted zones/areas (i.e., environmental perception data)], wherein the amount of radio resources required for a communication of the plurality of vehicles at the area is predicted based on the environmental perception data related to the plurality of vehicles [FIG. 6; ¶0065 and 0071-0079, at steps 604 and 606, the set of network resources for the UAV at the area is determined based on the flight information including a flight path which further includes a set of altitudes, a set of events (e.g., captured video at prescribed times or location, a set of restricted zones/area (i.e., environmental perception data) related to the UAV].  

Regarding claim 6, Takacs in view of Mueck and Moghe teaches the method according to claim 5, as set forth above. Takacs further teaches, wherein the environmental perception data comprises modeling information for an area surrounding the plurality of vehicles [FIG. 6; ¶0065 and 0071-0079, note that the a set of altitudes, a set of events (e.g., captured video at prescribed times or location, a set of restricted zones/area (i.e., environmental perception data) is modeling information because the capture video at the prescribed location (i.e., area) is considered as modeling information for the location)], wherein the modeling information relates to objects that have been identified by a vehicle performing the method using one or more perception sensors of the vehicle [FIG. 6; ¶0065 and 0071-0079, the capture video at the prescribed location relates to objects (note that the capture video at the location includes at least one object which needs to be captured/identified by the air traffic system 100 performing the method; capturing videos requires at least one sensor].  

Regarding claim 7, Takacs in view of Mueck and Moghe teaches the method according to claim 5 as set forth above. Although Takacs teaches, “the environmental perception data is obtained” as set forth above, Takacs in view of Mueck does not explicitly teach (see, emphasis), the environmental perception data is obtained from the plurality of vehicles and from one or more road-side infrastructure entities.
	However, Moghe teaches, data is obtained from the plurality of vehicles and from one or more road-side infrastructure entities [FIG. 7; ¶0034-0035 and 0050, data of a vehicle is collected from the vehicle and node N1 (i.e., road-side infrastructure entity) 320].    

Regarding claim 9, Takacs in view of Mueck and Moghe teaches the method according to claim 1, as set forth above. Moghe further teaches, determining intersection control information based on the information related to the plurality of maneuvers of the plurality of vehicles [FIG. 7; ¶0034-0035, 0047 and 0050, determining a traffic priority control at an intersection (i.e., intersection control information) based on travel information of vehicle position, current time, direction, speed of travel of vehicles], wherein the intersection control information specifies at least one of an order and a timing of the plurality of maneuvers of the plurality of vehicles at the intersection [¶0034-0035, 0047 and 0050, the traffic priority control at an intersection (i.e., intersection control information) instructs a priority of traffic (i.e., order) of vehicles at the intersection], wherein a resource scheme is determined based on the intersection control information [¶0034-0035, 0047 and 0050, a resource scheme whether one vehicle has a higher priority over another vehicle or vice versa is determined based on the traffic priority control].  

Regarding claim 10, Takacs in view of Mueck and Moghe teaches the method according to claim 1. Takacs further teaches, the method is executed by a stationary entity of the mobile communication system [FIG. 6; ¶0065 and 0082-0087, the method of claim 1 is performed by the air traffic system 100].

Regarding claim 11, Takacs in view of Mueck and Moghe teaches the method according to claim 1. Mueck further teaches, providing the duplex resource scheme to a vehicle using a control channel of the mobile communication system [¶0107, (the FDD/TDD allocation controller 120) indicates information on which of FDD channel or TDD channel to mobile terminal 102 using a (control) channel (note that since such indication is control information, a channel carrying the control information is a control channel) of a wireless communication system].  

Regarding claim 12, Takacs teaches, a method implemented by a vehicle for performing a localized communication [FIG. 6; ¶0065 and 0082-0087, a method for UAV 104], the method comprising: 
transmitting information related to a planned maneuver of the vehicle to a stationary network entity of a mobile communication system [FIG. 6; ¶0028, 0065-0069, at step 602, (UTM system 100A of air traffic system 100) provides flight (path) information to 3GPP LCS system 100B (i.e., stationary network entity); note that flight information describing a flight path (i.e., planned maneuver; the flight path information includes a set of velocities, a set of altitudes, as set of headings/directions, etc.) of the UAV (i.e., vehicle); note that UAV can be more than one (in plural) (see, ¶0028)], wherein the planned maneuver is related to an area [FIG. 6; ¶0065-0069, note that the flight information is related to an area]; 
receiving a resource scheme for a localized communication in the mobile communication system from the stationary network entity [FIG. 6; ¶0028, 0046-0048 and 0065-0069, (the UAV 101 of the UTM system 100A) receives a set of network resources for the UAV in a wireless communication system from the 3GPP LCS system 100B (via a connection 144)], wherein the resource scheme is determined based on an amount of resources required for a communication of a plurality of vehicles at the area [FIG. 6; ¶0065 and 0082-0087, at steps 608 and 610, (the 3GPP LCS system 100B of the air traffic system 100) reserves/determines the set of network resources based the determined set of network resources for the UAV at the area by determining one of steps 608A to 608B (i.e., resource reserving scheme)], wherein the amount of resources is predicted based on the transmitted information related to the planned maneuver of the vehicle [FIG. 6; ¶0065, 0072-0079 and 0082-0087, at steps 608 and 610, the set of network resources for the UAV is determined based on the received information related to the flight information of the UAV]; and 
performing the localized communication based on the resource scheme [FIG. 6; ¶0065, 0072-0079 and 0082-0087, perform the wireless communication based on the determined resource scheme].
Although Takacs teaches, “receiving a resource scheme for a localized communication in the mobile communication system from the stationary network entity, wherein the resource scheme is based on the transmitted information related to the planned maneuver of the vehicle; and performing the localized communication based on the resource scheme”, as set forth above, Takacs does not explicitly teach (see, emphasis), a resource scheme is a duplex resource scheme; and the area is an intersection. 
However, Mueck teaches, a duplex resource scheme [FIG. 6; ¶0107 and 0112, (FDD/TDD allocation controller 120) selects to allocate a duplex resource scheme between FDD allocation or TDD allocation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Takacs by including the feature, the duplex resource scheme, as taught by Mueck, because it would provide the system with the enhanced capability of dynamically adjusting data load between multiple wireless TDD and FDD channels based on evolving cell conditions [¶0051 of Mueck].
Although Takacs in view of Mueck teaches, “the maneuver is related to an area”, Takacs in view of Mueck does not explicitly teach (see, emphasis), the area is an intersection.
However, Moghe discloses, an intersection as an area that can beneficially controlled by improving location/speed prediction [¶0047]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Takacs in view of Mueck with the teachings of Moghe since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
  
Regarding claim 13, Takacs teaches, an apparatus [FIGS. 1 and 12; ¶0028-0029, 3GPP LCS system 100B; ¶0089-0091, network device 1200]	... comprising: 
at least one interface for communicating with a plurality of vehicles [FIGS. 1 and 12; ¶0028-0029, an interface Le for communicating with UTM system 100A including a plurality of UAVs 104; ¶0089-0091, interface 1206]; and 
a control module [FIGS. 1 and 12; ¶0060, controllers 114; ¶0089-0091, processor 1202].
Thus, claim 13 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 14, Takacs teaches, an apparatus [FIGS. 1 and 12; ¶0028-0029, UTM system 100A including a plurality of UAVs 104; ¶0089-0091, network device 1200] ... comprising: 
at least one interface [FIGS. 1 and 12; ¶0028-0029, an interface Le and LCS client 122 for communicating with the 3GPP LCS system 100B; ¶0089-0091, interface 1206]; and 
a control module [FIGS. 1 and 12; note that every network system has at least one controller or processor; ¶0089-0091, processor 1202].  
Thus, claim 14 is rejected at least based on a similar rational applied to claim 12. 

Regarding claim 15, Takacs teaches, a non-transitory, machine-readable computer program having a program code for performing a method ... [¶0089-0091, computer program for performing an method], when the computer program is executed on a computer, a processor, or a programmable hardware component [¶0089-0091, the computer program is executed on the processor 1202].  
Thus, claim 15 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 16, Takacs teaches, a non-transitory, machine-readable computer program having a program code for performing a method ... [¶0089-0091, computer program for performing an method], when the computer program is executed on a computer, a processor, or a programmable hardware component [¶0089-0091, the computer program is executed on the processor 1202].  
Thus, claim 16 is rejected at least based on a similar rational applied to claim 12. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takacs et al (US Publication No. 2020/0154426) in view of Mueck et al (US Publication No. 2019/0045397) and further in view of Moghe et al (US Publication No. 2018/0063261) and further in view of Dulberg et al (US Publication No. 2020/0242922).

Regarding claim 8, Takacs in view of Mueck and Moghe teaches the method according to claim 1, as set forth above. Although Takacs in view of Mueck teaches, “the information related to the plurality of planned maneuvers of the plurality of vehicles, wherein the duplex resource scheme is determined” as set forth above, Takacs in view of Mueck and Moghe does not explicitly teach (see, emphasis), determining information related to a signal phase and timing of a traffic light system at an area based on the information related to an maneuver of a vehicle, wherein resource is determined based on the information related to the signal phase and timing of the traffic light system.  
	However, Dulberg teaches, determining information related to a signal phase and timing of a traffic light system at an area based on the information related to an maneuver of a vehicle, [¶0267, (system 2700) adjusts/determines timing of traffic light at an intersection based on information related to velocity of at least first vehicle], wherein resource scheme is determined based on the information related to the signal phase and timing of the traffic light system [¶0267, manipulation on resource (change of red or change to green) is determined according to the timing of traffic signals].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method of Takacs in view of Mueck and Moghe by including the feature, determining information related to a signal phase and timing of a traffic light system at an area based on the information related to an maneuver of a vehicle, wherein resource is determined based on the information related to the signal phase and timing of the traffic light system, as taught by Dulberg, because it would provide the system with the enhanced capability of improving traffic flow in intersection [¶0195 of Dulberg].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469